Citation Nr: 0312359	
Decision Date: 06/10/03    Archive Date: 06/16/03	

DOCKET NO.  00-01 447	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana


THE ISSUE

Entitlement to compensation benefits pursuant to 38 U.S.C.A. 
1151 (West Supp. 2002) for a cervical spine disorder due to 
hospitalization at a VA medical facility in December 1994.


REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The veteran had active service from January 1956 to December 
1957.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1999 rating decision of the 
VARO in Indianapolis which determined that compensation under 
the provisions of 38 U.S.C.A. §  1151 for a cervical spine 
disability secondary to heart surgery was not in order.

A review of the record reveals that in October 2002, the 
veteran provided information in support of a claim for 
service connection for post-traumatic stress disorder (PTSD) 
secondary to a personal assault.  This matter has not been 
developed or adjudicated by the RO and is referred for 
appropriate consideration.  


REMAND

In December 2002, the Board undertook additional development 
with respect to the issue listed on the title page of this 
action pursuant to authority granted by 67 Fed. Reg. 
3099,3104 (January 23, 2002) (codified at 38 C.F.R. 
§ 19.9(a)(2) (2002)).  The veteran was notified of this 
development and he was accorded an examination by VA in March 
2003 and additional medical records were associated with the 
claims file.  However, on May 1, 2003, the United States 
Court of Appeals for the Federal Circuit, in Disabled 
American Veterans v. Secretary of Veterans Affairs, No. 02-
7304 (Fed. Cir. May 1, 2003), held that 38 C.F.R. 
§ 19.9(a)(2) was invalid because, in conjunction with the 
amended rule codified at 38 C.F.R. § 20.1304, it allowed the 
Board to consider additional evidence without having to 
remand the case to the RO for initial consideration and 
without having to obtain the veteran's waiver of the right to 
initial consideration of the evidence by the RO.  The Federal 
Circuit also held that 38 C.F.R. § 19.9(a)(2)(ii) (requiring 
the Board "to provide the notice required by 38 U.S.C. 
§ 5103(a)" and "not less than 30 days to respond to the 
notice") was invalid because it was contrary to 38 U.S.C.A. 
§  5103(b) which provides a claimant one year to submit 
evidence.

Of record is a March 2003 communication from the veteran in 
which he indicated that Elizabeth Pielsticker, M.D., was his 
primary care physician at the Roudebush VA Medical Center in 
Indianapolis in 1995.  He stated that she remarked to him 
that it was "not unusual that the type of cervical spine 
injury I have would occur during triple bypass surgery due to 
having to lay for an extended period of time in a special 
bypass surgery position."  He did not know of the physician's 
whereabouts in 2003.

In view of the foregoing, the case is REMANDED for the 
following:

1.  The RO should contact the Roudabush 
Veterans Administration Medical Center in 
Indianapolis, Indiana, to determine 
whether Elizabeth Pielsticker, M.D., is 
still assigned there.  If she is, she 
should be asked to provide a statement 
regarding any recollections of any 
conversations she might have had with the 
veteran in the mid-1990's regarding the 
possibility of his developing his 
cervical spine injury as a result of his 
bypass heart surgery done at that 
facility in late 1994.  If she is no 
longer at the facility, an effort should 
be made to determine her current location 
and ask her for any recollections she 
might have of conversations with the 
veteran in the mid-1990's.  

2.  Thereafter, the RO must review the 
claims folder and ensure that all 
notification and development required by 
the Veterans Claims Assistance Act of 
2000, Public Law No. 106-475, 114 Stat. 
2096 (2000), is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, and 
5107, and the duty to assist regulations, 
found at 66 Fed. Reg. 45,620-32 
(August 27, 2001) are fully complied with 
and satisfied.  See Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).

3.  Then, the RO should readjudicate the 
claim.  If the benefit sought on appeal 
is not granted to the veteran's 
satisfaction, a supplemental statement of 
the case should be issued.  The 
supplemental statement of the case should 
contain, among other things, a summary of 
the evidence received since the Board's 
development request was issued in late 
2002.  An appropriate period of time 
should be allowed for response.  

The purpose of this REMAND is to comply with governing 
adjudicative procedures.  The veteran has the right to submit 
additional evidence and argument on the matter the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



                       
____________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




